Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 1 of 6



                            United States District Court
                                      for the
                            Southern District of Florida

   A&F Bahamas, LLC, Plaintiff    )
                                  )
   v.                             )
                                    Civil Action No. 15-60019-Civ-Scola
                                  )
   World Venture Group, Inc., and )
   others, Defendants             )

              Opinion Order Denying Motion to Vacate Judgment
        Before the Court is a motion to vacate final judgment and related orders
  (the “Motion,” ECF No. 52) filed by Defendant Desmond Brunton (“Desmond”).
  Having considered the Motion, all supporting and opposing submissions and the
  applicable law, the Court denies the Motion (ECF No. 52) as follows.
  1.    Background
         Plaintiff A&F Bahamas, LLC (“A&F”) filed this suit on January 5, 2015,
  asserting a variety of claims against the Defendants, one of whom is Desmond.
  (ECF No. 1.) Certificates of service were filed for several Defendants, including
  World Venture Group, Inc. (“WVG”) and World Venture Capital, Inc. (“WVC”).
  (ECF Nos. 8, 9.) A certificate of service was not filed for Desmond. Nonetheless,
  on February 25, 2015, counsel (“First Counsel”) appeared on behalf of
  “DESMOND BRUNTON” and other defendants, representing that “[o]n February
  4, 2015, Defendants’ [sic] were served with Plaintiff’s complaint” and requesting
  an extension of time to respond. (ECF No. 12.) The Court granted that motion
  and on March 4, 2015, First Counsel filed “Defendants’, World Venture Group,
  Inc., World Venture Capital, Inc., D. Geno Brunton, Desmond Brunton, and
  Amy Roy-Haeger, Motion to Dismiss Plaintiff’s Complaint, or in the Alternative
  Abate Proceedings, and Motion to Compel Arbitration.” (ECF No. 14 (emphasis
  added).) Desmond did not object to service or personal jurisdiction in that
  motion. The Court granted the motion and compelled arbitration on May 1, 2015.
  (ECF No. 32.)
         Then, on June 9, 2015, A&F filed a demand for arbitration with the
  American Arbitration Association (the “Arbitration”). (ECF No. 52-1 at ¶ 11.)
  Desmond received a copy of that demand in August 2015, (id.), the same month
  First Counsel sought leave of this Court to withdraw as Desmond’s attorney after
  first conferring with his client. (ECF No. 35.) The Court granted that motion.
  (ECF No. 36.)
Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 2 of 6



        Meanwhile, back in the Arbitration, Desmond was a willing participant.
  From December 2015 through April 2016, Desmond, through arbitration
  counsel (“Arbitration Counsel”), propounded and responded to discovery
  requests, and submitted a sworn affidavit to the tribunal. (ECF Nos. 54-5, 54-7,
  54-10.)
        In April 2016, different counsel (“Second Counsel”) appeared on behalf of
  Desmond in this case and unsuccessfully moved to stay the arbitration and
  disqualify A&F’s lawyers. (ECF Nos. 40-43.) Second Counsel never requested or
  received leave to withdraw as Desmond’s attorney in this case.
        The tribunal issued its award (the “Award”) on July 6, 2016 in favor of A&F
  and against WVG, WVC, D. Geno Brunton and Desmond, jointly and severally.
  (ECF No. 48-3.) The Award specifically found that “[a]s to each claim, the
  individual Respondents (Geno Brunton and Desmond Brunton) are liable
  individually and as alter ego’s [sic], by piercing the corporate veil, of the entity
  Respondents (WVG and WVC).” (ECF No. 48-3 at p. 4.)
        Two weeks later, on July 21, 2016, A&F moved this Court to lift the stay,
  confirm the Award and enter final judgment. (ECF No. 48.) Second Counsel
  received email notice of that filing, but Desmond did not oppose the motion or
  seek vacatur of the Award. So, after waiting a month, the Court granted the
  motion and confirmed the Award on August 22, 2016. (ECF No. 49.) The next
  day the Clerk entered judgment “in favor of the Plaintiff against Defendants
  [WVG], [WVC], D. Geno Brunton, and [Desmond], jointly and severally, on all
  other counts in the amount of $1,572,743.88.” (the “Judgment,” ECF No. 50.)
  Second Counsel received email notice of the confirmation order and Judgment.
        A year passed, and in “October 2017 [Desmond] learned that [A&F] was
  attempting to enforce a judgment entered against [him] in this action in
  Barbados.” (ECF No. 52-1 at ¶ 9.) Desmond then retained current counsel
  (“Current Counsel”) to advise him in this matter. (Id.) Desmond claims Current
  Counsel are the only lawyers he ever retained in this matter, and that all prior
  action taken by First Counsel, Second Counsel and Arbitration Counsel on his
  behalf was done without his knowledge or authority. (Id.; ECF No. 55-1 at ¶ 8.)
        Another year passed, and on September 20, 2018, Desmond filed the
  Motion through Current Counsel. (ECF Nos. 51, 52.) In the Motion, Desmond
  furthers three arguments to set aside the Judgment under Federal Rule of Civil
  Procedure 60: (1) that the Judgment is “void” under Rule 60(b)(4) because
  Desmond never received sufficient service of process, (ECF No. 52 at pp. 6-7); (2)
  that the Judgment is “void” under Rule 60(b)(4) because the Court lacked
  personal jurisdiction over Desmond, (id. at pp. 7-9); and (3) that the Judgment
  should be set aside under Rule 60(b)(6) because “attorneys that were never
  engaged by [Desmond] or authorized to represent him took multiple positions in
Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 3 of 6



  this case on his behalf that were contrary to the facts and against [Desmond’s]
  interests.” (ECF No. 52 at pp. 9-10.) Desmond submitted a sworn affidavit as an
  exhibit to the Motion. (ECF No. 52-1.)
        A&F opposes the Motion. (ECF No. 54.) Procedurally, A&F argues that the
  Motion is untimely under Rule 60(c)(1), (id. at pp. 1-2), and that Desmond waived
  his service and personal jurisdiction-based objections, (id. at p. 6).
  Substantively, A&F argues that First Counsel was, in fact, authorized to
  represent Desmond, and that Desmond also voluntarily participated in the
  Arbitration through Second Counsel and Arbitration Counsel. (Id. at pp. 3-5.)
        Desmond filed a reply brief contesting those procedural and substantive
  arguments, while also submitting a second sworn affidavit. (ECF Nos. 55, 55-1.)
  2.    The Motion is Denied
         In relevant part, Rule 60(b) permits a Court on “motion or just terms” to
  “relieve a party” from a “final judgment” or “order” when the “judgment is void”
  or for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(4), (6). Rule
  60(c)(1) requires motion under Rule 60(b) “be made within a reasonable time.”
  Fed. R. Civ. P. 60(c)(1).
         Under Rule 60(b)(4), “[a]n in personam judgment entered without personal
  jurisdiction over a defendant is void as to that defendant.” Oldfield v. Pueblo de
  Bahia Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 2009) (quoting Sloss Indus.
  Corp. v. Eurisol, 488 F.3d 922, 924 (11th Cir. 2007)). Motions raising
  jurisdictional challenges under Rule 60(b)(4) are not subject to Rule 60(c)(1)’s
  “reasonable time” limitation or “a typical laches analysis.” Stansell v.
  Revolutionary Armed Forces of Colombia, 771 F.3d 713, 737 (11th Cir. 2014);
  Hertz Corp. v. Alamo Rent-A-Car, Inc., 16 F.3d 1126, 1130 (11th Cir. 1994). But
  “there are limitations on this doctrine,” Oldfield, 558 F.3d at 1218 n. 21, and
  “Rule 60(b)(4) does not provide a license for litigants to sleep on their rights.”
  United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 275 (2010).
         “One such limitation is that objections to personal jurisdiction” are
  “waivable.” Oldfield, 558 F.3d at 1218 n. 21. To that end, “[w]here a defendant
  does not raise the defense of lack of personal jurisdiction at the appropriate time
  in the district court, the objection is waived and the defendant is considered to
  have conferred jurisdiction by consent.” Harris Corp. v. Nat’l Iranian Radio &
  Tele., 691 F.2d 1344, 1353, n.18 (11th Cir. 1982). Similarly, where a party
  “knowingly s[its] on his rights” for significant time before “filing anything at all
  with the district court, he waive[s] his right to object” under Rule 60(b)(4).
  Stansell, 771 F.3d at 737 (party waived service and personal jurisdiction
  arguments under Rule 60(b)(4) due to unexplained five-month delay in moving
  district court under that rule); Nat’l Loan Acquisitions Co. v. Pet Friendly, Inc.,
Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 4 of 6



  743 F. App’x 390, 392 (11th Cir. 2018) (“Objections to personal jurisdiction,
  however, are waived if a defendant fails to raise that objection in a timely
  manner,” and holding defendant waived such objections by failing to timely file
  a Rule 60(b)(4) motion).
         The Court rejects Desmond’s arguments under Rule 60(b)(4). To begin,
  Desmond waived his argument that the judgment is “void for lack of service of
  process” because he appeared through counsel and failed to raise that argument
  in his motion to dismiss.1 (ECF Nos. 12, 14); Fed. Rs. Civ. P. 12(b)(5), 12(h)(1).
  Desmond’s personal jurisdiction argument is waived for the same reason. (ECF
  Nos. 12, 14); Fed. Rs. Civ. P. 12(b)(2), 12(h)(1).
         The Court acknowledges that Desmond swore under the penalty of perjury
  that, aside from Current Counsel, all the attorneys in this case and the
  arbitration who appeared on his behalf did so without his knowledge or
  authorization. (ECF Nos. 52-1, 55-1.) The Court is also aware that Current
  Counsel, who are officers of the Court, forcefully pursued that same position in
  this case through filings signed pursuant to Rule 11. (ECF Nos. 52, 55.) But even
  accepting these representations as true, Desmond still waived his arguments
  under Rule 60(b)(4). The admitted and uncontested facts establish that by
  October 2017, at the latest, Desmond knew the Judgment was entered against
  him in this case. (ECF No. 52-1 at ¶ 9.) He did not, however, lodge any personal
  jurisdiction or service-based objections or otherwise seek to vacate the Judgment


  1      String citing three Eleventh Circuit opinions, Desmond argues that “this
  Court has no discretion to deny a request to vacate under Rule 60(b)(4)” where
  service of process was insufficient. (ECF No. 52 at p. 6 (further representing that
  “[e]very Circuit Court that has addressed this issue is in agreement”).) The Court
  disagrees because, to the extent those opinions actually support Desmond’s
  argument, they are distinguishable as none involved a defendant who waived
  service and personal jurisdiction-based defenses by voluntarily appearing in the
  case and failing to raise those objections in his first responsive pleading or
  motion. See De Gazelle Grp., Inc. v. Tamaz Trading Estab., 817 F.3d 747 (11th
  Cir. 2016) (reversing denial of Rule 60(b)(4) motion to vacate default judgment
  entered against defendant raising insufficient service argument); In re Worldwide
  Web Sys., Inc., 328 F.3d 1291, 1299-1301 (11th Cir. 2003) (affirming denial of
  argument under Rule 60(b)(4) that default judgment was void for insufficient
  service of process, and noting that “a party’s right to dispute personal
  jurisdiction on insufficient service of process grounds is waived if the party fails
  to assert that objection in his first Rule 12 motion, other initial pleading or
  general appearance”); Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. &
  Canada, 674 F.2d 1365 (11th Cir. 1982) (reversing denial of Rule 60(b)(4) motion
  to vacate default judgment entered on amended complaint that asserted new
  claims but was not re-served on a previously defaulting defendant).
Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 5 of 6



  until September 20, 2018—eleven months later. (ECF No. 52.) Prior counsel’s
  authority, or lack thereof, to represent Desmond in this proceeding does not
  explain or excuse this unjustified delay in filing the Motion. By “knowingly sitting
  on his rights for [eleven] months before filing anything at all with the district
  court, [Desmond] waived his right to object” under Rule 60(b)(4). Stansell, 771
  F.3d at 737; Pet Friendly, 743 F. App’x at 392; Espinosa, 559 U.S. at 275. The
  Court therefore denies the requests for relief under Rule 60(b)(4).
         Desmond’s argument under Rule 60(b)(6) is also rejected. According to
  Desmond, “basic due process considerations require that orders entered [against
  him] on the basis of totally unauthorized representation must be vacated.” (ECF
  No. 52 at p. 10.) “Motions filed pursuant to Rule 60(b)(6) . . . ‘must be made
  within in a reasonable time.’” Stansell, 771 F.3d at 738 (quoting Fed. R. Civ. P.
  60(c)(1)). Desmond filed the Motion forty-two months after First Counsel
  appeared on his behalf in this case seeking dismissal or an order compelling
  arbitration, (ECF Nos. 12, 14), thirty-nine months after the Court compelled him
  arbitrate with the Plaintiff, (ECF No. 32), thirty-six months after First Counsel
  moved to withdraw upon notice to, and without objection from, Desmond, (ECF
  No. 35), thirty-three months after Desmond appeared through counsel and
  sought discovery in the Arbitration, (ECF No. 54-5), thirty-two months after
  Arbitration Counsel “declare[d] under the penalty of perjury” in the Arbitration
  that he represented “Desmond Brunton,” (ECF No. 54-6 at ¶ 1), thirty-one
  months after Desmond responded to discovery requests in the underlying
  arbitration, (ECF No. 54-7), twenty-nine months after Desmond submitted a
  sworn affidavit in the Arbitration, (ECF No. 54-10), twenty-nine months after
  Second Counsel appeared on Desmond’s behalf in this case, (ECF No. 40),
  twenty-six months after entry of the Award against Desmond in the Arbitration,
  (ECF No. 48-3), twenty-five months after this Court entered the Judgment on the
  confirmed Award, (ECF Nos. 49, 50), and at least eleven months after Desmond
  claims he learned that the Award and Judgment were entered against him in
  proceedings that were, allegedly, litigated on his behalf without his knowledge or
  authorization, (ECF Nos. 52, 52-1, 55, 55-1). Without making any credibility
  determinations, on those facts, the Court concludes that Desmond was
  unreasonable in filing the Motion eleven months after learning of his purported
  grounds for relief under Rule 60(b)(6). Fed. R. Civ. P. 60(c)(1); Stansell, 771 F.3d
  at 738 (holding that five-month delay in seeking relief under Rule 60(b)(6) “surely
  was unreasonable” under Rule 60(c)(1)). Desmond’s request for relief under Rule
  60(b)(6) is thus denied.
Case 0:15-cv-60019-RNS Document 61 Entered on FLSD Docket 05/03/2019 Page 6 of 6



  3.    Conclusion
        For the foregoing reasons, the Court denies the Motion (ECF No. 52). The
  Clerk is directed to close this case. All pending motions, if any, are denied as
  moot.
        Done and ordered, in Chambers, at Miami, Florida on May 2, 2019.




                                             Robert N. Scola, Jr.
                                             United States District Judge
